Case 0:19-mj-06091-BSS Document 3 Entered on FLSD Docket 02/27/2019 Page 1 of 1




                      LIN ITED STA TES D ISTR IC T C O U R T
                                         FO R TH E

                              SOUTHERN DISTRICT OF FLORIDA



                                                       CaseN o:l9-609l-SELTZER
                                                       YourCaseN o:l:18-CR-109
  United States ofA m erica

        VS                                       W A IVER O F R EM O VA L H EA R IN G

  Seth N ezat,

  I,Seth Nezatchargedin aproceedingon alndictm entfiled in theSouthern DistrictofOhioin
  violation of18:U.S.C.j1962(d)ConspiracyToParticipatelnRacketeeringActivityand
  havingbeenarrested intheSouthernDistrictofFlorida(FortLauderdale)andtakenbefore
  United StatesM agistrateJudgeBarry S.Scltzer,forthatdistrict,who informed meofthe
  charge and ofmy rightto retain counselorrequesttheassignmentofcounselif1am unableto
  retain counsel,and to havearemovalhearing orexecute awaiverthereof,dohereby waivea
  hearingbeforethe aforementioned M agistrateJudgeand consenttothe issuance ofaW arrantfor
  my Rem ovalto the Southern DistrictofOhio wheretheaforesaid charge ispending againstm e.

                                                               k
  February 27th,
                                                            Signatureofdefendant




   arry S.Seltzer
  United Sta       a 'strateJudge(2/27/19)

  cc:A11Counsel
